        Case 2:18-cv-00379-MJH Document 71-1 Filed 07/30/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 KATHARINE ANN FREDRIKSEN

                       Plaintiff,                 Civil Action No. 2:18-CV-00379

 v.                                               Honorable Marilyn J. Horan
                                                  United States District Judge
 CONSOL ENERGY INC.

                       Defendant.


                                    [PROPOSED] ORDER

       AND NOW, after consideration of CONSOL Energy Inc.’s Motion for Leave to File a

Reply in Support of its Motion to Strike the “Supplemental” Expert Report of John Petrancosta

and Preclude the Introduction of Damages Calculations Not Disclosed During Discovery, it is

hereby ORDERED that said Motion is GRANTED, and that CONSOL is permitted to file a brief

reply in the form attached to the foregoing Motion as Exhibit 1.



       IT IS SO ORDERED, this ________ day of _________ 2019.



                                                    __________________________________
                                                    HON. MARILYN J. HORAN
                                                    U.S. DISTRICT COURT JUDGE
